          Case 5:19-cv-00549-JKP Document 51 Filed 12/02/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JASON MEDRANO,
          Plaintiff,

v.                                                                          No. 5:19-cv-549-JKP

SHERIFF JAVIER SALAZAR AND
WARREN KENNETH PAXTON, JR.
           Defendants.

                                             ORDER

       This matter is before the Court on Plaintiff’s Unopposed Motion for Continuance and to

Stay Proceedings (ECF No. 50). In the November 2020 election, Plaintiff’s Counsel was elected

to Hays County Court at Law #3. As a new judge, Counsel must attend the College for New Judges,

which is scheduled for December 7-8, 2020. Thus, Counsel will be unable to represent Plaintiff at

the hearing scheduled December 8, 2020. Additionally, because Counsel is a sole practitioner,

Plaintiff must obtain new counsel. Plaintiff requests the Court continue the hearing and enter a

brief stay to allow Plaintiff to obtain new counsel and to allow new counsel to acquaint him/herself

with the pleadings, discovery, and pending motions. Defendants do not oppose the requested relief.

Having reviewed the motion and upon due consideration thereof, the Court finds good cause to

continue the hearing set in this matter and to grant a temporary stay.

       Accordingly, it is now hereby ORDERED:

       1. Plaintiff’s motion, ECF No. 50, is GRANTED.

       2. The hearing scheduled December 8, 2020, see ECF No. 44, is CONTINUED until further

order of the Court.

       3. This cause is hereby STAYED for a period of ninety (90) days.
          Case 5:19-cv-00549-JKP Document 51 Filed 12/02/20 Page 2 of 2




       4. This matter is scheduled for status conference March 9, 2021 at 1:00 PM via ZOOM.

Any participant who has not received the Zoom invitation two business days prior to the

conference must contact Magda Muzza, Courtroom Deputy, at (210) 244-5021 or

Magda_Muzza@txwd.uscourts.gov. Participants unfamiliar with Zoom should test the application

at least 24 hours prior to the conference.

       It is so ORDERED this 2nd day of December 2020.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE




                                               2
